B2030 (Form 2030) (12/15)
United States Bankruptcy Court
District of New Mexico

Dayton K. Cox
Inre Desiree D. Ontiveros Case No,

 

Debtor(s} Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016¢b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy. or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor{s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services. I have agreed to accept 3 990.00
Prior to the filing of this statement I have received $ 990.¢0
Balance Due $ 0.00

 

2. & 990.00 of the filing fee has been paid.
3. The source of the compensation paid to me was:

EZ Debtor Cl Other (specify:

4. The source of compensation to be paid to me is:

i Debtor LC) Other (specify):

3. i | have not agreed to share the above-cisclosed compensation with any other person unless they are members and associates of my law firm.

EC] I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. In return for the above-disclosed fee, I have agreed to render legal service for al! aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required:

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof:

[Other provisions as needed]

ao oF PS

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
CONTESTED MATTERS

 

CERTIFICATION |

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

March 14, 2019 isi Matthew Gandert
Date Matthew Gandert
Signature of Attorney
Affordable Law PC
1128 Pennsylvania St, NE
Suite 210
Albuquerque, NM 87110
505-255-4859 Fax: 505-212-0440
Name of law firm

 

 

 

Software Copyright (co) 1996-2019 Best Case, LLC - www.bestcase.cam Best Case Bankruptcy

Case 19-10616-t7 Doc4 Filed 03/22/19 Entered 03/22/19 08:54:56 Page 1 of 1
